Title: To John Adams from Tench Coxe, 25 September 1792
From: Coxe, Tench
To: Adams, John



Dear Sir
Philada. Septr. 25th 1792

I have the honor to enclose you with the most sincere pleasure the proceedings of our Lancaster Conference.  The Ticket contains more firm friends to a complete execution of the powers of the General Government than any we have yet had, tho it comprehends a representation of the Citizens of an opposite sentiment.  There are few or no malignant Characters among them.  It has a great share of my good wishes upon the whole.
The electoral Ticket, if carried, will not give two antifederal Votes under any Circumstances.  I think you will have thirteen or fourteen Votes, as I know all the men and there was but one or two conferees, who favored any other Character for the office of V. President than yourself.  / With perfect respect; / I have the Honor to be, Sir / your most obedt / and most humble Servt.

Tench Coxe